Supplemental Opinion on Denial of Rehearing December 23, 1986  Tom Glaze, Judge. Appellant has petitioned for rehearing on three separate points, one of which we believe has some merit and requires a clarification of our opinion in this case issued November 26, 1986. Consequently, this supplemental opinion is issued. In our earlier opinion, we held that the chancellor erred in determining that the parties had never been married and that he had no jurisdiction to entertain the parties’ divorce action. That being the case, we remanded this cause for further proceedings on appellee’s complaint for divorce which would include custody, support and related matters concerning the children born of the parties’ marriage. Of course, the record, as appellant correctly points out, reflects that five of the parties’ seven children were born prior to the marriage of the parties in 1978. We previously noted that Stain v. Stain, 286 Ark. 140, 689 S.W.2d 566 (1985), holds that article 7, section 28, of the Arkansas Constitution, demands that all matters “relating to . . . bastardy . . .” be heard in the county courts. See Higgs v. Higgs, 227 Ark. 572, 299 S.W.2d 837 (1957); Rapp v. Kizer, Chancellor, 260 Ark. 656, 543 S.W.2d 458 (1976). The Stain, Higgs, and Rapp cases make it clear that any issues, concerning paternity, custody or support for any children of the parties born prior to the 1978 marriage lie in the county court, not chancery court. As the supreme court mentioned in Stain, we too are restrained by the provisions of the Arkansas Constitution even though the reason for placing jurisdiction in the county court no longer exists and, indeed, may seem inappropriate in a case such as this. This cause is reversed and remanded for proceedings not inconsistent with this opinion and our opinion of November 26, 1986. Mayfield, J., concurs.